DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dierickx (U.S. Patent Application Publication 2011/0267505).
Regarding claims 1-6, 12, 13, Dierickx discloses (Figs. 12) an image sensor comprising: a substrate (51) having a first conductivity type (p); a first charge accumulation region (122) disposed in the substrate and having a second conductivity type (n); a second charge accumulation region (121, 120) connected with the first charge accumulation region, the second charge accumulation region having the second conductivity type and extending from an edge of the first charge accumulation region into the substrate; a pinning region (11) disposed on the first charge accumulation region and having the first conductivity type; a floating diffusion region (“floating diffusion”) spaced laterally from the pinning region; a channel region (under 16) disposed between the pinning region and the floating diffusion region; and a gate structure (16) disposed on the channel region.  As understood, the second charge accumulation region is tube shaped (on its side).  Dierickx also discloses a first region (120) adjacent the gate structure and a second region (121) spaced apart from the gate region; and the first region having a higher concentration ([0089]) as claimed.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH LUU/Primary Examiner, Art Unit 2878